     Case 19-10004-BFK               Doc 21      Filed 01/28/19 Entered 01/28/19 16:27:00         Desc Main
                                                Document      Page 1 of 15
                                        UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF VIRGINIA
                                               ALEXANDRIA DIVISION
                                                  CHAPTER 13 PLAN
                                                AND RELATED MOTIONS
Name of Debtor(s):    Karen Yanira Baez                                 Case No:   19-10004-BFK



This Plan, dated           1/28/2019         , is:
           the first Chapter 13 plan filed in this case.
           a modified Plan that replaces the
                    confirmed or       unconfirmed Plan dated
               Date and Time of Modified Plan Confirmation Hearing:

               Place of Modified Plan Confirmation Hearing:

      The Plan provisions modified by this filing are:


      Creditors affected by this modification are:




1.     Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
have an attorney, you may wish to consult one.

If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an
objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise
ordered by the Bankruptcy Court.

(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have
been filed.
      (a) A scheduled confirmation hearing will not be convened when:
           (1) an amended plan is filed prior to the scheduled confirmation hearing; or
           (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan
           and the objecting party removes the scheduled confirmation hearing prior to 3:00 pm on the last
           business day before the confirmation hearing.
In addition, you may need to timely file a proof of claim in order to be paid under any plan.




[ver. 10/18]                                               Page 1
      Case 19-10004-BFK                  Doc 21        Filed 01/28/19 Entered 01/28/19 16:27:00                            Desc Main
                                                      Document      Page 2 of 15
UNITED STATES BANKRUPTCY COURT                           Case No: 19-10004-BFK                                                Chapter 13 Plan
EASTERN DISTRICT OF VIRGINIA                             Debtor(s): Karen Yanira Baez
ALEXANDRIA DIVISION

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following
items. If an item is checked as "Not Included" or if both boxes are checked, the provision will be ineffective if
set out later in the plan.

 A.    A limit on the amount of a secured claim, set out in Section 4.A which may                              Included         Not Included
       result in a partial payment or no payment at all to the secured creditor

 B.    Avoidance of a judicial lien or nonpossessory, nonpurchase-money security                               Included         Not Included
       interest, set out in Section 8.A

 C.    Nonstandard provisions, set out in Part 12                                                              Included         Not Included


2.     Funding of Plan. The debtor(s) propose to pay the Trustee the sum of                      $993.75 per month (avg.)*              for
               60         months. Other payments to the Trustee are as follows:
       Tax refunds as directed by trustee
       The total amount to be paid into the Plan is  $59,625.00      .
       *Variable Payments: months 1-3 $400.00; months 4-60 $1,025.00
3.     Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.

               A.      Administrative Claims under 11 U.S.C. § 1326.
                       1.    The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all
                             sums received under the plan.

                       2.    Check one box:

                                  Debtor(s)' attorney has chosen to be compensated pursuant to the "no-look" fee under Local
                                  Bankruptcy Rule 2016-1(C)(1)(a) and (C)(3)(a) and will be paid         $5,000.00    , balance due of
                                  the total fee of    $5,200.00      concurrently with or prior to the payments to remaining creditors.

                                  Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule
                                  2016-1(C)(1)(c)(ii) and must submit applications for compensation as set forth in the Local Rules.

               B.      Claims under 11 U.S.C. § 507.
               The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
               monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
               3.C below:

Creditor                                            Type of Priority                        Estimated Claim                Payment and Term
Internal Revenue Service                            Taxes                                        $22,759.00             Pro-Rata / 53 months
Virginia Department of Taxation                     Taxes                                          $4,055.00            Pro-Rata / 53 months
               C.      Claims under 11 U.S.C. § 507(a)(1)

               The following priority creditors will be paid prior to other priority creditors but concurrently with administrative claims
               above.

Creditor                                            Type of Priority                        Estimated Claim                Payment and Term

4.     Secured Creditors: Motions to Value Collateral ("Cramdown"), Collateral being Surrendered, Adequate Protection
       Payments, and Payment of certain Secured Claims.




[ver. 10/18]                                                           Page 2
     Case 19-10004-BFK                   Doc 21        Filed 01/28/19 Entered 01/28/19 16:27:00                            Desc Main
                                                      Document      Page 3 of 15
UNITED STATES BANKRUPTCY COURT                           Case No: 19-10004-BFK                                                Chapter 13 Plan
EASTERN DISTRICT OF VIRGINIA                             Debtor(s): Karen Yanira Baez
ALEXANDRIA DIVISION


               A.      Motions to Value Collateral (other than claims protected from "cramdown" by 11 U.S.C. § 1322(b)(2) or by
                       the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the Court, the
                       Court may grant the debtor(s)' motion to value collateral as set forth herein.

               This section deals with valuation of certain claims secured by real and/or personal property, other than claims
               protected from "cramdown" by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)' principal residence] or by the
               final paragraph of 11 U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value
               purchased within 1 year before filing bankruptcy], in which the replacement value is asserted to be less than the
               amount owing on the debt. Such debts will be treated as secured claims only to the extent of the replacement
               value of the collateral. That value will be paid with interest as provided in sub-section D of this section. You
               must refer to section 4(D) below to determine the interest rate, monthly payment and estimated term of
               repayment of any "crammed down" loan. The deficiency balance owed on such a loan will be treated as an
               unsecured claim to be paid only to the extent provided in section 5 of the Plan. The following secured claims are
               to be "crammed down" to the following values:

Creditor /
Collateral                                                                    Purchase Date             Est. Debt Bal.     Replacement Value

               B.      Real or Personal Property to be Surrendered.
               Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing
               the claims of the following creditors in satisfaction of the secured portion of such creditors' allowed claims. To the
               extent that the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled
               may be paid as a non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under
               §§ 362(a) and 1301(a) as to the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.

Creditor                                       Collateral Description                              Estimated Value       Estimated Total Claim

               C.      Adequate Protection Payments.
               The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon
               claims secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B)
               of the Plan, as follows:
                                                                                                      Adeq. Protection
Creditor                                            Collateral                                        Monthly Payment           To Be Paid By

               Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant
               to section 7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments
               coming due after the order for relief).

               D.      Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of
                       the Plan):

               This section deals with payment of debts secured by real and/or personal property [including short term obligations,
               judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of
               each allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the
               collateral's replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate
               provided below, the monthly payment specified below until the amount of the secured claim has been paid in full.
               Upon confirmation of the Plan, the valuation specified in sub-section A and interest rate shown below will be
               binding unless a timely written objection to confirmation is filed with and sustained by the Court.

Creditor /                                                                      Approx. Bal. of Debt or       Interest        Monthly Payment
Collateral                                                                     "Crammed Down" Value              Rate           and Est. Term


               E.      Other Debts.
               Debts which are (i) mortgage loans secured by real estate which is the debtor(s)' principal residence, or (ii) other
               long term obligations, whether secured or unsecured, to be continued upon the existing contract terms with any
               existing default in payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.




[ver. 10/18]                                                         Page 3
     Case 19-10004-BFK                   Doc 21        Filed 01/28/19 Entered 01/28/19 16:27:00                         Desc Main
                                                      Document      Page 4 of 15
UNITED STATES BANKRUPTCY COURT                          Case No: 19-10004-BFK                                              Chapter 13 Plan
EASTERN DISTRICT OF VIRGINIA                            Debtor(s): Karen Yanira Baez
ALEXANDRIA DIVISION

5.     Unsecured Claims.
               A.       Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                        remaining after disbursement to allowed secured and priority claims. Estimated distribution is approximately
                                9%         . The dividend percentage may vary depending on actual claims filed. If this case were
                        liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                        approximately          0%        .
               B.       Separately classified unsecured claims.
Creditor                                                   Basis for Classification                                               Treatment

6.     Mortgage Loans Secured by Real Property Constituting the Debtor(s)' Principal Residence; Other Long Term
       Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any
       existing default under 11 U.S.C. § 1322(b)(5).

               A.       Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors listed
                        below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if any,
                        will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                        below, without interest unless an interest rate is designated below for interest to be paid on the arrearage
                        claim and such interest is provided for in the loan agreement. A default on the regular contract payments on
                        the debtor(s) principal residence is a default under the terms of the plan.

                                                        Regular                              Arrearage                             Monthly
Creditor /                                              Contract           Estimated          Interest          Estimated         Arrearage
Collateral                                              Payment            Arrearage           Rate            Cure Period        Payment
Apple Fcu                                                $450.00
Car

Fidelity Bank                                          $1,491.00          $15,000.00            0.00%           53 months          Pro-Rata
100 Pecan Ln

               B.       Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed
                        below the regular contract monthly payments that come due during the period of this Plan, and pre-petition
                        arrearages on such debts shall be cured by the Trustee either pro rata with other secured claims or with
                        monthly payments as set forth below.

                                                                   Regular
Creditor /                                                         Contract           Estimated Interest Rate        Monthly Payment on
Collateral                                                         Payment            Arrearage on Arrearage       Arrearage and Est. Term
               C.       Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                        constituting the debtor(s)' principal residence upon which the last scheduled contract payment is due before
                        the final payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted
                        by 11 U.S.C. § 1322(c)(2) with interest at the rate specified below as follows:

Creditor /                                                                 Interest             Estimated                  Monthly Payment
Collateral                                                                   Rate                 Claim                       and Term

7.     Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
       leases and/or timeshare agreements listed below.

       A.           Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory contracts:

Creditor                                            Type of Contract




[ver. 10/18]                                                        Page 4
      Case 19-10004-BFK                Doc 21       Filed 01/28/19 Entered 01/28/19 16:27:00                          Desc Main
                                                   Document      Page 5 of 15
UNITED STATES BANKRUPTCY COURT                       Case No: 19-10004-BFK                                              Chapter 13 Plan
EASTERN DISTRICT OF VIRGINIA                         Debtor(s): Karen Yanira Baez
ALEXANDRIA DIVISION

       B.        Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                 contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                 arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                 indicated below.
                                                                                                                 Monthly
                                                                                                                Payment       Estimated
Creditor                                  Type of Contract                                       Arrearage     for Arrears   Cure Period
8.     Liens Which Debtor(s) Seek to Avoid.

       A.        The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                 judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)' exemptions. Unless a
                 written objection is timely filed with the Court, the Court may grant the debtor(s)' motion and cancel the
                 creditor's lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                 hearing.
Creditor /
Collateral                            Exemption Basis                                         Exemption Amount         Value of Collateral
       B.        Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                 will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                 should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                 relief. The listing here is for information purposes only.

Creditor /
Description of Collateral                                   Type of Lien                              Basis for Avoidance
9.     Treatment and Payment of Claims.

       • All creditors must timely file a proof of claim to receive any payment from the Trustee.

       • If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely
         object to confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the
         Plan. This paragraph does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for
         in this case, after the debtor(s) receive a discharge.

       • If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the
         creditor will be treated as unsecured for purposes of distribution under the Plan.

       • The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.

       • If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered
         by the court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer
         be treated by the plan.
       • Unless otherwise ordered by the Court, the amount of the creditor's total claim listed on the proof of claim controls
         over any contrary amounts listed in the plan.

10.    Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
       Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a
       mortgage loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request
       for notice and other creditors to the extent required by the Local Rules of this Court.

11.    Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative
       total of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the
       Court after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required
       by the Local Rules of this Court.

12.    Nonstandard Plan Provisions

               None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.




[ver. 10/18]                                                     Page 5
     Case 19-10004-BFK                Doc 21       Filed 01/28/19 Entered 01/28/19 16:27:00                          Desc Main
                                                  Document      Page 6 of 15
UNITED STATES BANKRUPTCY COURT                       Case No: 19-10004-BFK                                              Chapter 13 Plan
EASTERN DISTRICT OF VIRGINIA                         Debtor(s): Karen Yanira Baez
ALEXANDRIA DIVISION



Dated: January 28, 2019

/s/ Karen Yanira Baez                                                     /s/ Barry Weintraub
Karen Yanira Baez, Debtor 1 (Required)                                    Barry Weintraub, Debtor(s)' Attorney


Debtor 2 (Required)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that
the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local Form Plan, other
than any nonstandard provisions included in Part 12.




[ver. 10/18]                                                     Page 6
     Case 19-10004-BFK              Doc 21     Filed 01/28/19 Entered 01/28/19 16:27:00                            Desc Main
                                              Document      Page 7 of 15
UNITED STATES BANKRUPTCY COURT                   Case No: 19-10004-BFK                                               Chapter 13 Plan
EASTERN DISTRICT OF VIRGINIA                     Debtor(s): Karen Yanira Baez
ALEXANDRIA DIVISION

Exhibits: Copy of Debtor(s)' Budget (Schedules I and J); Matrix of Parties Served with Plan
                                                      Certificate of Service
I certify that on      January 28, 2019      , I mailed a copy of the foregoing to the creditors and parties in interest on the
attached Service List.

                                                                               /s/ Barry Weintraub
                                                                               Barry Weintraub
                                                                               Bar ID:24453
                                                                               Barry Weintraub
                                                                               Weintraub Law Office
                                                                               32 Hayes St.
                                                                               Stafford, VA 22556

                                                                               (540) 658-9980




[ver. 10/18]                                                 Page 7
       Case 19-10004-BFK             Doc 21         Filed 01/28/19 Entered 01/28/19 16:27:00                Desc Main
                                                   Document      Page 8 of 15
                                       UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF VIRGINIA
                                              ALEXANDRIA DIVISION

  IN RE: Karen Yanira Baez                                                        CASE NO.     19-10004-BFK
                                      Debtor


                                                                                  CHAPTER      13
                                   Joint Debtor

                              CERTIFICATE OF SERVICE PURSUANT TO RULE 7004


I hereby certify that on January 28, 2019 true copies of the foregoing Chapter 13 Plan and Related Motions were served
upon the following creditor(s):

(x) by first class mail in conformity with the requirements of Rule 7004(b), Fed. R. Bankr. P.; or
( ) by certified mail in conformity with the requirements of Rule 7004(h), Fed. R. Bankr. P.


                                  /s/ Barry Weintraub
                                  Barry Weintraub
                                  Bar ID:24453
                                  Barry Weintraub
                                  Weintraub Law Office
                                  32 Hayes St.
                                  Stafford, VA 22556
                                  (540) 658-9980


Amex                                              Dept Of Commerce Fcu                       I C System Inc
xxxxxxxxxxxx1283                                  xxxxxxxxx0005                              xxxx5685
Correspondence/Bankruptcy                         1401 Constitution Ave NW B-0038A           Attn: Bankruptcy
PO Box 981540                                     Washington, DC 20030                       PO Box 64378
El Paso, TX 79998                                                                            St Paul, MN 55164


Apple Fcu                                         EdFinancial Services                       I C System Inc
xxxxxx0001                                        xxxxxxxxxxx0324                            xxxx5574
4029 Ridgetop Rd                                  Attn: Bankruptcy                           Attn: Bankruptcy
Fairfax, VA 22030                                 PO Box 36008                               PO Box 64378
                                                  Knoxville, TN 37930                        St Paul, MN 55164


Apple Fcu                                         EdFinancial Services                       Internal Revenue Service
xxxxxx0004                                        xxxxxxxxxxx0224                            Centralized Insolvency Operation
4029 Ridgetop Rd                                  Attn: Bankruptcy                           P. O. Box 7346
Fairfax, VA 22030                                 PO Box 36008                               Philadelphia, PA 19101-7346
                                                  Knoxville, TN 37930


Dept Of Commerce Fcu                              Fidelity Bank                              Jack Hirsbrunner
xxxxxxxxx0901                                     xxxxxx0007                                 c/o Jane Becker Whitaker, Esq.
1401 Constitution Ave NW B-0038A                  3 Corporate Sq, 7th Fl                     PO BOX 9023914
Washington, DC 20030                              Atlanta, GA 30329                          San Juan, PR 00902-3914
       Case 19-10004-BFK           Doc 21         Filed 01/28/19 Entered 01/28/19 16:27:00              Desc Main
                                                 Document      Page 9 of 15
                                     UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF VIRGINIA
                                            ALEXANDRIA DIVISION

  IN RE: Karen Yanira Baez                                                        CASE NO.   19-10004-BFK
                                   Debtor


                                                                                  CHAPTER    13
                                 Joint Debtor

                              CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
                                                    (Continuation Sheet #1)

Karen Yanira Baez                               Synchrony Bank/Old Navy
100 Pecan Lane                                  xxxxxxxxxxxx5057
Fredericksburg, VA 22405                        Attn: Bankruptcy Dept
                                                PO Box 965060
                                                Orlando, FL 32896


LendingClub                                     Synectrust LLC
xxx9535                                         c/o Jane Becker Whitaker, Esq.
Attn: Bankruptcy                                PO BOX 9023914
71 Stevenson St, Ste 1000                       San Juan, PR 00902-3914
San Francisco, CA 94105


Mariner Finance                                 Virginia Department of Taxation
xxxxxxxx5520                                    P.O. Box 2156
Attn: Bankruptcy Department                     Richmond, VA 23218-1115
8211 Town Center Dr.
Baltimore, MD 21236


Portfolio Recovery                              Whte Hs Fcu
xxxxxxxxxxxx6680                                xxxxxxxxxxxx5660
PO Box 41021                                    17th Pennsylvania Ave
Norfolk, VA 23541                               Washington, DC 20502



Portfolio Recovery
xxxxxxxxxxxx5542
PO Box 41021
Norfolk, VA 23541



Portfolio Recovery
xxxxxxxxxxxx4437
PO Box 41021
Norfolk, VA 23541



Portfolio Recovery
xxxxxxxxxxxx1305
PO Box 41021
Norfolk, VA 23541
       Case 19-10004-BFK                   Doc 21     Filed 01/28/19 Entered 01/28/19 16:27:00                                          Desc Main
                                                     Document     Page 10 of 15

 Fill in this information to identify your case:
     Debtor 1              Karen                Yanira                 Baez
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2                                                                                                   An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                                A supplement showing postpetition
     United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA
                                                                                                                chapter 13 income as of the following date:
     Case number           19-10004-BFK
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status             Employed                                           Employed
      with information about                                          Not employed                                       Not employed
      additional employers.
                                        Occupation             self-employed/Owner
      Include part-time, seasonal,
      or self-employed work.            Employer's name        Cyberadaptness LLC

      Occupation may include            Employer's address     100 Pecan Lane
      student or homemaker, if it                              Number Street                                      Number Street
      applies.




                                                               Fredericksburg               VA       22405
                                                               City                         State    Zip Code     City                   State   Zip Code

                                        How long employed there?        4 years

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                  $7,020.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +               $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.               $7,020.00




Official Form 106I                                            Schedule I: Your Income                                                                page 1
      Case 19-10004-BFK                               Doc 21            Filed 01/28/19 Entered 01/28/19 16:27:00                                                Desc Main
                                                                       Document     Page 11 of 15

Debtor 1        Karen Yanira Baez                                                                                                Case number (if known)    19-10004-BFK
                                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                                             non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.              $7,020.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.           $2,222.00
     5b. Mandatory contributions for retirement plans                                                       5b.               $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.               $0.00
     5d. Required repayments of retirement fund loans                                                       5d.               $0.00
     5e. Insurance                                                                                          5e.               $0.00
     5f. Domestic support obligations                                                                       5f.               $0.00
     5g. Union dues                                                                                         5g.               $0.00
     5h. Other deductions.
          Specify:                                                                                          5h. +                $0.00
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.            $2,222.00
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $4,798.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.                  $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00
     8e. Social Security                                                                                    8e.                  $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +                $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.                   $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $4,798.00 +                      =                                                $4,798.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                             11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                             12.            $4,798.00
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                   Combined
                                                                                                                                                                     monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           Anticipated new employment
           Yes. Explain:




Official Form 106I                                                               Schedule I: Your Income                                                                      page 2
      Case 19-10004-BFK              Doc 21      Filed 01/28/19 Entered 01/28/19 16:27:00                        Desc Main
                                                Document     Page 12 of 15

Debtor 1     Karen Yanira Baez                                                       Case number (if known)   19-10004-BFK


1.   Additional Employers Debtor 1                                            Debtor 2 or non-filing spouse

     Occupation           Driver
     Employer's name      Uber
     Employer's address




                          City                        State   Zip Code        City                            State   Zip Code
     How long employed there?        7 months




Official Form 106I                                  Schedule I: Your Income                                                  page 3
       Case 19-10004-BFK                  Doc 21          Filed 01/28/19 Entered 01/28/19 16:27:00                                  Desc Main
                                                         Document     Page 13 of 15

 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Karen                  Yanira                 Baez                                An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    EASTERN DISTRICT OF VIRGINIA                                   MM / DD / YYYY
     Case number           19-10004-BFK
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                  child                               14
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                        No
      expenses of people other than                   Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                    $1,491.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.                    $100.00
      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
      Case 19-10004-BFK                   Doc 21      Filed 01/28/19 Entered 01/28/19 16:27:00                     Desc Main
                                                     Document     Page 14 of 15

Debtor 1      Karen Yanira Baez                                                        Case number (if known)   19-10004-BFK
                                                                                                          Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                     5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.                   $250.00
     6b. Water, sewer, garbage collection                                                           6b.                    $60.00
     6c. Telephone, cell phone, Internet, satellite, and                                            6c.                    $82.00
         cable services
     6d. Other. Specify:      cell phones                                                           6d.                   $150.00
7.   Food and housekeeping supplies                                                                 7.                    $300.00
8.   Childcare and children's education costs                                                       8.

9.   Clothing, laundry, and dry cleaning                                                            9.                    $150.00
10. Personal care products and services                                                             10.                   $100.00
11. Medical and dental expenses                                                                     11.                    $50.00
12. Transportation. Include gas, maintenance, bus or train                                          12.                   $300.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.                   $110.00
    magazines, and books
14. Charitable contributions and religious donations                                                14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                          15a.

     15b.   Health insurance                                                                        15b.

     15c.   Vehicle insurance                                                                       15c.                  $130.00
     15d.   Other insurance. Specify:                                                               15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify: person property tax                                                                    16.                    $45.00
17. Installment or lease payments:

     17a.   Car payments for Vehicle 1    car payment                                               17a.                  $450.00
     17b.   Car payments for Vehicle 2                                                              17b.

     17c.   Other. Specify:                                                                         17c.

     17d.   Other. Specify:                                                                         17d.

18. Your payments of alimony, maintenance, and support that you did not report as                   18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                        19.




 Official Form 106J                                        Schedule J: Your Expenses                                           page 2
     Case 19-10004-BFK                    Doc 21      Filed 01/28/19 Entered 01/28/19 16:27:00                            Desc Main
                                                     Document     Page 15 of 15

Debtor 1      Karen Yanira Baez                                                                Case number (if known)   19-10004-BFK
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.               $3,768.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.               $3,768.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.               $4,798.00
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –           $3,768.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.               $1,030.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                none




 Official Form 106J                                         Schedule J: Your Expenses                                                  page 3
